

 
 

--------------------------------------------------------------------------------

 

TERMINATION AGREEMENT


This TERMINATION AGREEMENT (this “Termination Agreement”) is effective as of the
4th day of December, 2008, by and between CS Financing Corporation, a Delaware
corporation (“CSF”), Hennessey Financial, LLC, a Minnesota limited liability
company (“Hennessey”) and Capital Solutions Monthly Income Fund, LP (“CSMIF”),
f/k/a Hennessey Financial Monthly Income Fund, LP.


WHEREAS, CSF, Hennessey and CSMIF entered into that certain Subordination and
Intercreditor Agreement, dated as of May 7, 2007 (the “Subordination
Agreement”).


WHEREAS, CSF, Hennessey and CSMIF desire to terminate the Subordination
Agreement and release each other from all obligations, rights, responsibilities,
and duties thereunder.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:


1.           Termination.  Each of CSF, Hennessey and CSMIF hereby terminates
the Subordination Agreement, effective as of the date hereof, and hereby agrees
that from and after the date hereof, the Subordination Agreement shall be of no
further force and effect and none of the parties thereto shall have any further
obligations, rights, responsibilities or duties under such Subordination
Agreement.


2.           Release.  Each party hereby releases, remises and forever
discharges the other parties from and against any and all liabilities,
obligations, losses, demands, costs or claims which any of them have or ever
have had, of every kind and nature, at law or in equity, whether known or
unknown, relating to or arising out of the Subordination Agreement.  Nothing in
this Termination Agreement shall release, remise or discharge  any party from
any liabilities, obligations, losses, costs or claims to the extent not relating
to or arising out of the Subordination Agreement.


3.           Entire Agreement.  This Termination Agreement contains the sole and
entire agreement among the parties with respect to the subject matter hereof,
and supersedes any and all prior agreements, understandings, negotiations and
discussions, whether oral or written, among the parties with respect to the
subject matter hereof.


4.           Successors and Assigns.  This Termination Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns.


5.           Governing Law.  This Termination Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota (without regard
to any applicable conflicts of law principles) applicable to agreements executed
and to be performed solely within such state.

 



6. Counterparts.  This Termination Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Termination Agreement as of the date first
written above.




CS FINANCING CORPORATION






By: ___/s/ Michael Bozora_______
Name:  Michael Bozora
Title:    President






HENNESSEY FINANCIAL, LLC


By: __/s/ Jeff Gardner__________________
Name: Jeff Gardner
Title:  Manager






CAPITAL SOLUTIONS MONTHLY INCOME FUND, LP




By: ___/s/ Todd Duckson____________________
Todd Duckson, Manager of CS Fund General
Partner LLC, which is the general partner of the
Capital Solutions Monthly Income Fund

 
 

--------------------------------------------------------------------------------

 
